Citation Nr: 0117590	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  97-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) disability 
compensation for a hiatal hernia pursuant to the provisions 
of 38 U.S.C.A. § 1151 based on surgery performed at a VA 
hospital in November 1976.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from May 1969 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The case was remanded in December 1997 for 
further development, at which time an application to reopen a 
claim for service connection for a hiatal hernia as secondary 
to his post gastrectomy syndrome (originally denied in a May 
1994 Board decision) was referred to the RO.  However, that 
matter has not yet been addressed by the RO and is again 
referred to the RO for adjudication.  Also, in September 2000 
the veteran alleged that the VA had improperly retaliated 
against him by proposing to reduce his 10 percent rating for 
service-connected bilateral hearing loss (based on the 
results of official audiology examination in April 2000) in 
an August 2000 rating action.  He alleged that he had not 
filed a claim for an increased rating but a review of the 
claim file reveals that in January 2000 his service 
representative filed a December 1999 letter by the veteran 
and stated that the veteran sought "to establish entitlement 
to an increased rating of the veteran's service-connected 
conditions."  

However, the proposed reduction in the 10 percent disability 
rating for bilateral hearing loss has not been effectuated 
and in September 2000 the veteran again claimed an increased 
rating for post gastrectomy residuals and in October 2000 
claimed an increased rating for his service-connected 
bilateral hearing loss.  A deferred rating action of November 
2000 noted that adjudication of these increased rating claims 
was deferred pending receipt of additional evidence.  These 
matters are referred to the RO for appropriate action.  


FINDINGS OF FACT

There is no competent medical evidence of a nexus between the 
veteran's alleged hiatal hernia and his VA treatment, 
including surgery, in 1976.  

CONCLUSION OF LAW

The claim for compensation for a hiatal hernia pursuant due 
to VA treatment is denied.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.358 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA.  Furthermore, a review of the RO actions since the 
VCAA enactment reveals that all appropriate development has 
been accomplished.  The December 1997 remand requests have 
been fulfilled.  An April 27, 2001 Report of Contact reflects 
that the veteran was notified by phone of the provision of 
the VCAA and how it applied to his claim.  It was explained 
that after reviewing the claim, all evidence requested, or of 
which the RO was informed, had been obtained.  However, 
adjudication was withheld pending any further assistance in 
obtaining additional evidence which he believed would help 
substantiate his claim.  The veteran indicated that he had no 
more evidence to obtain nor any more evidence to send to VA.  
An April 27, 2000 confirmation letter from the RO to the 
veteran also explains, in writing, the effect of the VCAA.  
While it also made reference to the law and regulations 
concerning claims for service connection, including a 
connection with a claimed disorder to military service and 
the presumptive service connection provisions, the veteran 
was previously informed of the law and regulations governing 
claims for compensation under 38 U.S.C.A. § 1151.  
Subsequently, the veteran replied in writing in May 2001 that 
he had no further evidence to submit in support of his claim.  
Accordingly, the provisions of the VCAA have been met.  

Prior to the holding in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), 38 U.S.C.A. § 1151 was interpreted by VA as requiring 
an element of fault before disability or death due to VA 
action or inaction was compensated "as if" it were service-
connected.  The holding in Gardner, Id., eliminated the fault 
requirement.  However, "Congress has amended section 1151 to 
reincorporate the fault requirement [and that statutory 
amendment is] applicable to all claims filed on or after 
October 7, 1997."  Boggs v. West, 11 Vet. App. 334, 343 
(1998).  (But see VAOGCPREC 40-97 holding that the amended 
statute is applicable to all claims filed on or after October 
1, 1997).  

In this case, the veteran's claim for compensation under 
38 U.S.C.A. § 1151 was received in December 1995, prior to 
the amended § 1151 that reincorporated the fault element.  
Thus, the more favorable version of 38 U.S.C.A. § 1151 will 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The governing provisions of 38 U.S.C.A. § 1151 provide that 
where there is no willful misconduct by the veteran, 
additional disability resulting from VA hospitalization, 
medical or surgical treatment causing injury, or aggravation 
thereof, shall be compensated as if service connected.  While 
the statute requires a causal connection, not every 
additional disability is compensable because 38 C.F.R. 
§ 3.358(c) provides that it is necessary to show that 
additional disability is actually the result of a disease or 
injury, or aggravation of an existing disease or injury, and 
not merely coincidental therewith.  The provisions of 38 
C.F.R. § 3.358(b)(2) provide that compensation is not 
warranted for the continuance or natural progress of a 
disease or injury, and 38 C.F.R. § 3.358(c)(3) provides that 
compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  The necessary consequences are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  

History of the Case

The veteran underwent a vagotomy and antrectomy for service-
connected duodenal ulcer disease during VA hospitalization of 
October and November 1976.  Progress notes following his 
surgery do not reflect any findings of a hiatal hernia, 
although the veteran did report that he could feel gas moving 
but had not expelled it.  

On the veteran's first VA examination thereafter, in 1978, he 
complained of diarrhea, dizziness, cold sweats, and excessive 
gas.  He also complained of regurgitation of dairy products.  
An upper gastrointestinal series (UGI) yielded no findings of 
a hiatal hernia. 

A UGI on VA examination in April 1980 found a transient 
hiatus hernia.  Following VA examination in December 1980 the 
diagnoses included postoperative dumping syndrome.  

On VA examination in 1983 the diagnoses included mild 
gastroesophageal reflux disease (GERD), although a UGI 
yielded no finding of a hiatal hernia, nor did VA UGIs in 
1984 and 1989.  

A VA outpatient treatment (VAOPT) record of February 1988 
reflects that the veteran complained of excessive gas, 
tenderness, and bloating in his stomach.  A March 1988 UGI 
yielded no finding of a hiatal hernia.  

On VA examination in February 1991 a UGI again showed a small 
hiatus hernia. 

The veteran was hospitalized at the Southwest Medical Center 
in August 1991 following an industrial accident resulting in 
blunt trauma to his chest and abdomen.  The veteran's wife 
indicated that he had had dumping syndrome following his 
gastrectomy but was otherwise in good health.  He was noted 
to have a ruptured diaphragm.  The operative report reflects 
that his massive injury had caused "total evisceration of 
the abdomen and with opening he has the right diaphragm 
totally evulsed anterior along the costal margin and the 
sternum and with it split posteriorly back to the tendonous 
portion almost to the spine."  The diagnosis was blunt 
trauma injury to the abdomen with visceration, flail chest.  
Following surgery the veteran recovered well.  A September 
1991 Southwest Medical Center UGI series report noted a 
moderate sliding hiatal hernia with some esophageal reflux.  

A March 1992 upper GI revealed a small sliding hiatal hernia. 

Dr. Grimes reported in August 1992 that the veteran had a 
history of reflux esophagitis and had complained of flatus, 
bloating, and dumping syndrome prior to his 1991 injury.  
Since that injury the symptoms and complaints had not 
increased or changed.  It was felt that the 1991 injury could 
not be held accountable for these problems.  

In October 1993 the veteran's claim file was reviewed by a VA 
physician, without conducing an examination, and it was noted 
that he had had previous UGIs, some of which revealed a 
hiatal hernia, and on one occasion some reflux, and some of 
which had not made mention of a hiatal hernia.  It was noted 
that a sliding hiatal hernia was not an uncommon finding and 
was usually due to some weakening of the supporting 
structures of the esophagus or increased intra-abdominal 
pressure.  The incidence increased with age.  It was the 
examiner's opinion that the hernia was not in any way related 
to the veteran's previous peptic ulcer disease or surgery. 

A VA UGI in August 1995 found a hiatal hernia.  A March 1996 
VAOPT record reflects, in part, an assessment of hiatal 
hernia symptoms suggestive of GERD.  

In October 1999 the veteran was evaluated for possible Nissen 
fundoplication.  

On official rating examination in May 2000 the veteran's 
complaints included vomiting and reflux.  The diagnosis was 
post gastrectomy syndrome.  

On official examination in June 2000, it was stated that the 
report of the 1976 VA surgery was not available.  The 
diagnoses included a hiatal hernia.  It was noted that prior 
to the 1991 injury only a few UGIs had revealed a hiatal 
hernia but after the 1991 injury there was a consistent 
report of a hiatal hernia.  It was felt "it may be 
possible" that the cause of the hiatal hernia might be the 
1991 injury but it was not certain whether the 1976 surgery 
contributed to the hernia, although it might well cause the 
dumping syndrome and might also "promote [the] bile reflux" 
that the veteran had.  

In a July 2000 addendum it was reported that the records 
reviewed included the records of the partial gastrectomy.  It 
appeared that the veteran had done fairly well after the 
gastrectomy and that there were no significant complications 
but he did develop dumping syndrome.  It was reported that:

[I]t is very hard to establish if this surgery 
could indeed have caused the hiatal hernia, 
which he claims.  In my opinion, the dumping 
syndrome is more than likely secondary to the 
partial gastrectomy.  The hiatal hernia is 
less than likely to be the result of the 
partial gastrectomy.  It is more than likely a 
cause [sic] from the industrial accident with 
trauma to the chest and injury to the right 
hemidiaphragm with eventration of the right 
hemidiaphragm which was later repaired.  

Analysis

Initially, the Board notes that the veteran's service-
connected postgastrectomy syndrome, currently rated 40 
percent disabling, is evaluated under 38 C.F.R. Part 4, 
Diagnostic Code 7308.  38 C.F.R. § 4.111 (2000) notes that 
postgastrectomy symptoms often follow eating and are known as 
"dumping syndrome."  However, here, the veteran seeks 
compensation for a different disorder, i.e., a hiatal hernia.  
There is also evidence that the hiatal hernia he experiences 
causes GERD.  

The veteran has alleged in a September 2000 statement that 
shortly after the 1976 gastrectomy, and while still 
hospitalized, he ate a full meal which led to vomiting and 
that according to "[f]actual medical evidence" that he had 
read profuse vomiting, of which he had had a great deal since 
the surgery, can cause a hernia.  However, the veteran is not 
competent to provide an opinion as to the etiology of his 
hiatal hernia since he does not have the medical education, 
expertise or training.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, there is no contemporaneous 
progress or other notes during the 1976 VA hospitalization 
which documents any profuse vomiting.  

The veteran has reported that several VA physicians, 
including the 1976 VA operating physician, have opined that 
the 1976 gastrectomy either did or could have caused or 
contributed to the development of the veteran's hiatal 
hernia.  He further states that he has attempted to locate 
these physicians who are apparently no longer employed by VA 
but that personnel at VA medical facilities would not release 
this information to him.  However, this presupposes that such 
VA personnel even know of the current location of these 
physicians.  On the other hand, he also reports that he still 
receives treatment from VA physicians but there is no 
indication that he has sought their written opinions.  

Dr. Grimes has indicated that the symptoms of dumping 
syndrome are not attributable to the 1991 injury.  His 
letter, however, is not as clear in referencing the veteran's 
reflux esophagitis.  That is, Dr. Grime's letter while noting 
a history of reflux esophagitis, also lists symptoms of 
dumping syndrome and then states that the "symptoms and 
complaints" are not due to the 1991 injury.  His statement 
falls short of actually stating that the reflux esophagitis 
is not due to the 1991 injury.  Indeed, it would be unlikely 
that he would make such a statement since he performed the 
corrective surgery in 1991 and that operative report 
specifically notes the severe damage to the veteran's right 
hemidiaphragm.  More to the point, Dr. Grimes did not state 
that the reflux esophagitis (due to a hiatal hernia) was due 
to the 1976 VA surgery or other VA treatment.  

Also, Dr. Grimes did not review the entire record, as was 
done by an official examiner in June 2000 who concluded that 
the hiatal hernia was less than likely to have been caused by 
the gastrectomy.  In response, the veteran correctly observes 
that there was evidence of a hiatal hernia even prior to the 
1991 injury and, thus, infers that the only possible cause is 
the 1976 VA surgery.  However, the Board observes that in 
1993 a VA physician indicated that the incidence of a hiatal 
hernia increases with age, irrespective of any past surgery, 
and opined that the hiatal hernia was not related to the 1976 
surgery.  

The veteran challenges the adequacy of the June 2000 
examination, indicating that the examination was too short in 
duration, as was the physician's review of records.  However, 
the addendum to that examination report reveals that 
additional records were reviewed.  Moreover, while the 
opinion rendered gave greater weight to the contemporaneously 
recorded evidence than the history related by the veteran at 
that examination, this is not shown to have been based on 
anything other than sound medical judgment of the physician.  

The veteran has requested that he be afforded further 
evaluation by his treating VA physicians with respect to 
obtaining the requisite nexus opinion (i.e., between the 1976 
VA surgery and development of a hiatal hernia).  However, he 
has already been afforded two evaluations, albeit the opinion 
rendered in 1993 was made without the benefit of a 
contemporaneous examination.  Similarly, while there are now 
on file two negative medical opinions, there is no supporting 
medical opinion (since, as noted, Dr. Grimes did not actually 
stated that the hiatal hernia was due to VA surgery in 1976).  
Accordingly, remand for further evaluation is not warranted.  

Moreover, broad application of the treating physician rule 
(giving greater weight to opinions of treating physicians) 
has been explicitly rejected by the Court.  Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993) (citing Harder v. Brown, 5 
Vet. App. 183, 188 (1993) (a treating physician's opinion 
cannot be given lesser weight in the absence of no contrary 
evidence)) and Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993)).  Also, a "treating physician rule" which would 
lend greater weight to the opinion or diagnosis of a treating 
physician would violate the statutory and regulatory VA 
scheme, including 38 U.S.C. § 5107(b) (West 1991) as to 
resolution of doubt and 38 C.F.R. § 3.303(a) requiring that 
VA adjudication be based on the entire record.  White v. 
Principi, No. 00-7130 (Fed. Cir. Mar. 27, 2001).

Accordingly, compensation under 38 U.S.C.A. § 1151 for a 
hiatal hernia is not warranted.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

Entitlement to disability compensation for a hiatal hernia 
pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.  



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 

